(RE. PGRCD' QR woah’ O-FAM Document 20 Entered on FLSD Docket 05/16/2019 Page 1 of 4

UNITED STATES DISTRICT COURT
Southern District of Florida

Case Number: (ot§-2CYT7O- Ct V- MonreaNo

 

 

 

BRERT LE Sait TR A
FILED BY__A’ pc}
Plaintiff(s)

v. MAY 1§ 2019

ANGELA E. NOBLE
CLEAK U.S. DIST. CT.
S. D. OF FLA. - MIAMI

 

Custom pvp Rrepee Farge
Cece Narrgee.
Tum eer tren Ano CorTors

TNE pe Cen T
Defendant(s)

Morse To Regen ft KeyernG morte! To Lesped Morres Rewer
(TITLE OF DOCUMENT) ' - Wy mom BY

1 PoBeer LEE SoOTT Ik plaintiff or defendant, in the above styled cause,

PReqvesr & terry For THe Case tom -7.0410-CLY- MckENO

Foe MW REDON OF Mone) PRorEery, TN THe Mime unt oF 44, 644,

Thar \Was leu fit Took. By DECKNDANT Eace Nerec OF

Cusyoyn AN) Roeper. fpcie Eno LRAT EOS (Hd CuStems Enreecment
TCE Costom AoeNT DIVT SiON,

T Be WAVING Deerroverces Fratton Ties Cree. Witte T wing

Rapes ON May yo Joos Foe DWLS (Deturna Witree LIke se Sus pen Dep!)
PESTSTEN G wlour, Pess MapesuAr® Tar D Never DED of HAD. Bur

Tyas DeruenG WHEN Try Rin dem Puc me Over. I Do Have, cooys
GE Aeeest Coo IN Ultccit ae Narree WNeote Tig, Amour 6F Morse y
TURD ON we. Tes ro THE Case H For Tim Crmean’s Mod “S14 Sti
PoOEC5R624 ITE, Facer Nerree Saco Titer ry mene ru RE Cu My
feopeet | \plten F Ger To are. Bur THe macy Neve Mane Ty ee He
Dwovr Cove fe Te Tenseettg OFF Leet oF Mitamr Dip. Pct Cok
Deprermmer, Wes¢, Citanae’s Get WteWIM Cet A) Sunue, oem S. Lgyisey
- Docket 05/16/2019 Page 2 of 4
(rel CAS Hat 9; Cv 20470 FAM Document 20 Entered on FLSD Doc g

(Statement of Facts)

=

_Ceonty Cucet Nope Geanrep pa, Caner Fea te 1etben
wy $4 69, Tope Cry SCF Vint [eT pia Gr, (rn pe
Fr Ontier. iM. Wire Uxcren SHES RAO TEATE “Jeo
Fee p ReoceT pin Recommenper pom OF PiemTtEes fazed Cemptatn T
(p. EB. No‘) hues ok pest G yop, THe Macrestiure. Dorie. tre
wy Peper T Bun Rex came eprecns [ D-E, Nove Ob Aperi “Ll Dee

THe Count Has RiveKWeED The furtee Fre anid EECaD, Tie Couel

Tins Mpoe # DE No REvEtw cf THE Tssues fp 7 BEING Chew ise
fy Povesey Tu Tite FRemeses tr rs ADBUD.UE H yar Userto UHV es
(Macapsteare Sonar, VaTRL Cie fh. Were 5 Repese fed |
PecopmzyDaTrc H (od ie Ne. 1G) an Hpert LE 2ey T Aremm ed

fin pepe fo. icc eR DING bf.” tt rs AdT Der Tint THe,

Pn ke Dea) Com puagir ts Dirntsan Fidscaut ec fe MV Ud.

USE yoy Bett} fer farce To Stave ph (Lota, helt Cpe

eLcEr Jin Re (Aesitép Pole AND CRDEC te Cimbecs Ar mone Ge
like | i 2.204 At Feotiico 4, MerkeM? Darren Sty eS Aster
Dvd ae ~ Ans ing ACE RATED Ar THE Tint OF AWS CURT DES
keh Naw (acer “Ub Neo Cage kc (Hy atl (ine Cr Steuea
Stews. AFICR Lu eit ase Fem 4 Trtl,. T AND Bano Tones

| “Traps To Deer \Wtris hi krds } lena SPST RE NUK pein,

(wore “ey Has Ne PLE te Sty, ABD Tied To (dork Nay hi
Naat Yeo peowede fe THEm. T tun Oy DING [men [its Tar
Sore ts Le4d te Jojd Avy Se T iY DIONK Hive True Te
Bey "EN THES US. Fy is. = bevy! TRG DEALING lcs

Let “OL Dratl CAD BEEN Herz le 3. Tecrs 16 Mi bres (Re
“Che fe Wawove Tee fluttren, Aud T oma Te ikaw
foe Cuca “To Dene Wor tits Minto pM Ger May
fhepott| AT Spouedw tT Gut Tato THe feest Place.

Tes Hiss (ee STue le Lise JU Rpacimenl AT Tk Wit THe

det bec Oi Happen Ram tod M Cor tu Mune er
Ce) Ts Geed, “Tepdic Te \Use MAL Lei Ch RK

L

5
Case 1:09-cv-20470-FAM Document 20 Entered on FLSD Docket 05/16/2019 Page 3 of 4

(Rev. 10/2002) General Document

 

a

a \ TT

Tru, loot tnlt, Loaungn fo Somali [e_kttelf Cor fe
ME Seat fs fosspepe pe Tit Bortem of Tics fapec (Fue mars To
Tipe Ss os (top BtESS Dam 4G far my Dens [hese fer

The Manco

¥

 

 

 

 

 

 

 

 

 

 

 

 

Certificate of Service
1 @BEcT LEE SutT JR. , certify that on this date a true copy

of the foregoing document was mailed to:

 

name(s) and address(es)

 

 

 

Resear Lee Sci OF: fA Ad, }

 

 

 

 

 

 

Printed or typed name of Filer _ Signature of Filer

Florida Bar Number E-mail address
766 G63 3865

Phone Number Facsimile Number
365 pul S37) Met HE B

Street Address

Ming Fe 334k
City, State, Zip Code
Case 1:09-cv-20470-FAM Document 20 Entered on FLSD Docket 05/16/2019 Page 4 of 4

 

} a THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT IN AND FOR MIAMI-DADE COUNTY, FLORIDA.
h

IN THE COUNTY COURT IN AND FOR MIAMI-DADE COUNTY, FLORIDA.

 

F

SC cri
CRIMINAL —" ORDER 7 MOR-32 U Bu

© TRAFFIC/MISDEMEANOR

0 om TO COMPEL MDPDL, Pposes20244i2

~ ta .

‘ .
CASE NUMBER

oh

 

 

THE STATE OF FLORIDA VS.

PTO RETURN #46109 CLOCK IN !

| “
Fil LER, ti

(cor Anna
oct o7 Tuo \

 

 

  
 

Robert L. Sce tr

 

 

 

PLAINTIFF DEFENDANT '
CLERK me

THIS CAUSE having come on before the Court and the Court raving been iy 8 advised in the premises, it is

 

 

 

thereupon
~ £4699,007 SY
CONSIDERED, ORDERED AND ADJUDGED THAT 7 / , ot
Me. Re Lar} L; Ste © | entered in the above styled cause is hereby
GRANTED
C] DENIED
50N8
g 7 200
get 97
DONE AND ORDERED at Miami-Dade County, Florida, this day of _ 20

STATE OF FLORIDA, COUNTY OF DADE

1 HEREBY CERTIFY that the foregaj t ‘ODS copy of the
origina! on file in this office. OCT e 7° 2008,

HARVEY RUVIN, Clerk of Circuit a yaty Courts f a
«Deputy Clerk

 

AD 20

 

.

 

 

 

 

 

 

mo

UAT 4NA MEV BING

Clerk's web address: www. miami-dadecierk.com
